Case 1:20-cr-00023-CMA-GPG Document 20 Filed 09/02/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 20-cr-00023-CMA-GPG

  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  JONATHAN KEES,

          Defendant.


       ORDER ADOPTING AND AFFIRMING JANUARY 23, 2020 RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #7). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Information which

  charged violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), distribution and possession with

  intent to distribute fentanyl and acetylfentanyl. The Court also notes that Defendant

  consented to Magistrate Judge Gallagher advising him with regard to his Constitutional

  rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

  Magistrate Judge Gallagher conducted the Rule 11 hearing on January 23, 2020, 2020,

  at which time he appropriately advised the Defendant of his rights and made inquiry as

  to the Defendant’s understanding of the charges, the terms of the plea agreement, the

  voluntariness of his plea, and of the consequences of pleading guilty. Based on that
Case 1:20-cr-00023-CMA-GPG Document 20 Filed 09/02/20 USDC Colorado Page 2 of 2




  hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

  Defendant's plea of guilty to Count One of the Information.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.
        2.     The plea as made in open court on January 23,2020, is accepted and the
               Defendant is adjudged guilty of violations of 21 U.S.C. §§ 841(a)(1),
               (b)(1)(C), distribution and possession with intent to distribute fentanyl and
               acetylfentanyl.


        DATED: September 2, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
